DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 15 January 2021.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a computer storage medium and system for passing a trusted transaction signal. It is noted that applicant has defined “computer storage media” to specifically exclude signals per se in their specification 
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1 and 9:
Claims 1 and 9:
“receiving a transaction notification of the transaction between a customer and a merchant, wherein the transaction notification comprises a merchant identifier (ID) that identifies the merchant;”
“determining whether the merchant ID is a first merchant ID that identifies the merchant or a second merchant ID that identifies the same merchant;”
“when the merchant ID is the first merchant ID, then performing a risk assessment for the transaction to determine whether the transaction is trusted;”
“when the merchant ID is the second merchant ID, then designating the transaction as trusted;”
“sending a response to the transaction notification, wherein the response indicates that the transaction is accepted or declined, based on whether the transaction is trusted or not trusted.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “computer storage medium” or “at least one processor” nothing in the claims’ elements precludes the steps from practically reciting fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses mitigating risk. Mitigating risk is performed when passing a merchant determined risk level to an issuer. If a claim limitations, under their broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 2-7 and 10-15 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 2 and 10:
“…wherein the first merchant ID, in addition to identifying the merchant, indicates that the merchant determined a default trust level for the transaction.”
Claim(s) 3 and 11:
“…wherein the second merchant ID, in addition to identifying the merchant, indicates that the merchant determined a transaction-specific trust level for the transaction.”
Claim(s) 4 and 12:
“…wherein the transaction-specific trust level signifies that the merchant determined the transaction-specific trust level for the transaction based at least in part on a history of transactions between the customer and the merchant.”
Claim(s) 5 and 13:
“…wherein the account is a credit account associated with the customer.”
Claim(s) 6 and 14:
“…wherein receiving the transaction notification occurs at an issuer.”
Claim(s) 7 and 15:
“…wherein the issuer is a financial institution that provides the credit account.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 9:
“at least one processor”
“at least one computer storage medium having embodied thereon computer-usable instructions which, when executed by the at least one processor, 
“receiving from the merchant,…, predefined criteria indicating that the first merchant ID identifies the merchant and indicates a first trust level for the transaction, and that the second merchant ID identifies the same merchant but indicates a second trust level for the transaction.”
“…via a first network communication…”
The computer components (processor, computer storage medium, network communication) are recited at a high level of generality (i.e. as a generic processor, generic storage and generic network communication) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving step(s) are recited at a high-level of generality (i.e., as generally receiving) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in 
Dependent claim(s) 8 contain the following additional elements:
Claim(s) 8:
“receiving from the merchant,…, predefined criteria indicating that the first merchant ID identifies the merchant and indicates a first trust level for the transaction, and that the second merchant ID identifies the same merchant but indicates a second trust level for the transaction.”
“…via a first network communication…”
The computer components (network communication) are recited at a high level of generality (i.e. as generic network communication) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not 
These elements are recited at a high level of generality (i.e., as simply receiving data) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The processor mentioned above are not described in further detail within the applicant’s specification. Therefore examiner must interpret these elements as generic computer components.
The computer storage media mentioned above are disclosed in applicant’s specification (See paragraph [0038] of the specification). The component is described as: “Computer storage media includes, but is not limited to, RAM, ROM, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution 
(for receiving various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 16-20 are eligible due to the ordered combination of elements providing an unconventional use of merchant ID in payment network technology under Step 2B.
Claims 1-15 would be allowable if amended to overcome the pending rejection under 35 U.S.C. §101. Examiner suggests amending Claims 1 and 9 to be of similar form to Claim 16.
Claims 1-20 are found to be non-obvious over the cited prior art of reference. What follows is a discussion of the closest prior art:
Wiseman (US 2016/0260100 A1) as the closest art of reference discloses taking a merchant’s trust level into account wherein the merchant determines trust level using data the merchant uniquely owns. They also disclose providing various 
Monk (US 2015/0220929 A1) discloses assigning default levels of trust to an account ID and modifying that level of trust based on gained information about the customer.
Vasantham et al. (US 2014/0188726 A1) discloses using merchant purchase data to authenticate a negotiable instrument.
Winters et al. (US 2014/0304130 A1) discloses use of customer/business data and transaction records between sellers and buyers to support fraud analysis reporting.
Salmon et al. (US 2015/0287037 A1) discloses a merchant computing system as including a fraud risk module and processing fraud data before sending an authorization request message to an issuer computer.
Chrisholm et al. (US 2015/0012430 A1) discloses contents of transaction messages including fields such as “service decision”, “service score”, and “service reason code” in a  risk based decisioning service in order to communicate level of trust in the transaction and updating these data elements from merchants to determine risk of fraud or trustworthiness of the associated account.
Barta et al. (US 2017/0069003 A1) discloses merchants setting their own rules for their transactions.
Hu et al. (US 9,367,844 B1) discloses merchants calculating a merchant specific fraud score based on their data and sending that fraud score and an indication of acceptance of risk to the issuer with the issuer declining the payment based on the merchant specific fraud score.
Tomasofsky et al. (US 2016/0078444 A1) discloses that contents of an authentication message may include a risk determination section.
The closest foreign reference of record is Tomasofsky et al. (WO 2016/044310 A1) which discloses that contents of an authentication message may include a risk determination section.
The closes NPL examiner could find is Leung et al. (“On designing a flexible e-payment system with fraud detection capability”) which discloses fraud detection incorporating merchant ID.
The prior art does not disclose or teach in combination include separate merchant IDs in the transaction notification as the merchant ID when the trust level for the transaction varies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691